Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The limitation in claims 1, 9 and 17, the limitation “an adjustment device” that is equivalent “a device for adjusting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “device” coupled with functional languages “adjusting or adjustment” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "device" is a generic substitute for “means”; second, the "device" is modified by functional language including “adjusting or adjustment”; and third, the "device" is not modified by sufficient structure to perform the recited function because "adjustment" preceding device describes the function, not the structure of the device
Since the claim limitation invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, an adjustment device has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because of the following informalities:  line 1 “adjustment device” should read –the adjustment device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 “an apparatus…a blade” are unclear whether these apparatus and  blade refer additional items or refer to the apparatus and the blade of the preamble. How many blades and apparatuses in the method? 
Claims 9 and 17 generally have the same issue of claim 1. The swing blade and the apparatus are unclear whether they refer the blade and the apparatus of the preamble or the new items.
The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. As a result, the recitation of “substantially the same location” is indefinite because it is unclear what differences are permitted while still being considered “substantially the same location”. Claim 3 has the same issue of “substantially the same location”. The language of “substantially” is suggested to delete.
All claims dependent from claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Round (US 20150174673) in view of Williams (US 3844188).
Regarding claims 1 and 9, as best understood, Round discusses a method of preventing inadvertent gravitational falls of a swing blade (see Figure 2A, a hydraulic balancing cylinder 7 for holding and balancing the blade which is considered as a swing blade because the blade can be adjusted in any angle as seen in Figures 2A and 3 and moves up and down for shearing materials) of an apparatus (Figures 1-3) for removing bulk rolled material from a core (as the claim is written, this phrase has been considered, but  this phrase is not positively claim because the language “for”, therefore, both blades 1-2 are able “for removing bulk rolled material from a core”  which meets this phrase), the method comprising the steps of:
providing the apparatus (Figure 1A) having a frame (8, Figure 2A) holding the beam (4) and the swing blade, the blade movable between a cutting position and a retracted position (abstract), wherein in the cutting position, the blade is positioned proximate to the beam holding material;
controlling movement of the blade between the cutting and retracted positions with an actuator (14, Figure 1A) connected between the frame, through at least one link arm (links 14 and many parts), and the swing blade (Figure 1A);
controlling an adjustment of a cutting depth of the blade relative to the 
preventing an inadvertent gravitational fall of the swing blade with a safety linkage (7, see the early discussion in this claim) connected between the at least one link arm and the frame (Figures 1A and 2A, this balancing cylinder 7 is within the link arm and the frame 8).
However, Round fails to discuss an arbor for holding a bulk roll of material with core.
Williams shows a shearing apparatus (Figure 1) having an upper blade moving in open and closed positions for cutting a bulk roll of material with core (22) that is supported by an arbor (2, Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Round to have an arbor for holding a bulk roll of material with core, as taught by Williams, in order to allow the shearing apparatus to cut a bulk roll of material.
Regarding claims 2 and 10, as best understood, the modified method of Round discusses that the safety linkage and the adjustment device are connected to the at least one link arm at “substantially” the same location on the at least one link arm (Figure 1A, each of link arms 14 is positioned on each side of the housing, each of adjustment devices is positioned on each side of the housing and the balance device is a middle of the housing, therefore, the link arms 14 are at “substantially” the same location of the adjustment devices and the balance device because all are connected to a beam 3. See the “substantially” discussion above and the “connection” discussion in claim 1 above).
Regarding claims  3 and 11, as best understood, the modified method of Round discusses that the safety linkage and adjustment device are connected to the frame at “substantially” the same location on the frame (Figure 1A and see the discussion in claim 2 above, the cylinder 7 and the adjustment devices 6 are connected to the beam 3).
Claims 4, 7, 12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Round (US 20150174673) in view of Williams (US 3844188) and Laviano (US 4580437).
Regarding claims 4, 12, 17, the modified method of Round discusses all of the limitations as stated above except that the safety linkage comprises first and second linkage members connected with a pivotal connection therebetween.
Laviano shows a safety linkage (61, 60 and Col. 4, lines 6-10 “the link or latch member 61 may be provided an open catch or notch 63. Suitably fixed to the upper side of the block 25, spaced between the block ends 26 and 27, may be  a pair of lugs 65, being laterally spaced apart and having extending therebetween a pin 66. The pin 66 is spaced from the pin 62 such that the latch 61 will receive in its notch 63 the pin 66 when the press bodies are parallel. Thus, the links 36 and 37 may be detached from the upper block 25, and the latch or retainer 61 will serve to hold the upper block 25 generally parallel to and spaced away from the bed 11, to facilitate access to the workspace between the press bodies”) of an apparatus for an upper block (25) including a die (29). Wherein the safety linkage comprises first and second linkage members (60, 61) connected with a pivotal connection therebetween (62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Round to have an additional “safety” linkage, as taught by Laviano, in order to allow to hold an upper die (blade) to facilitate access to the workspace between the press bodies.
Regarding claims 7 and 15, the modified method of Round discusses that the safety linkage is connected to the frame through a shaft (62), wherein the shaft is positioned between two opposing frame walls (since the latch 61 is added to the Round’s upper blade, it is between left to right sides of the fame 8 of Round).
Allowable Subject Matter
Claims 5-6, 8, 13-14, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent Claims are free of the prior art because the prior art does not teach or suggest the feature of a shearing apparatus including a swing blade, a link arm, a safety linkage, an actuator, and an adjustment device, with an unique of the safety linkage including a stop as set forth in the claims 5-6 and 13-14 and positioned in a specific location in the apparatus, as set forth in claims  8 and 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Examiner, Art Unit 3724                                                                                                                                                                                                         9/8/2022